Citation Nr: 0307279	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  98-08 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active service from September 1991 to 
September 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, denied the veteran's claim 
seeking entitlement to service connection for a back 
disorder.

In August 2002, the Board issued a decision adjudicating the 
issue of service connection for pseudofolliculitis barbae, 
and noting that additional development would be undertaken 
regarding the issue of service connection for a low back 
disorder, pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  At present, the Board's development has 
been completed and the issue is ready for appellate 
adjudication.

Lastly, the Board notes that, in the May 1998 substantive 
appeal, the veteran requested a hearing before a traveling 
veterans law judge (VLJ), and thus, the hearing was scheduled 
for January 2000.  However, per the veteran's request in a 
December 1999 statement, the hearing was re-scheduled for 
January 2001.  Subsequently, the veteran failed to report to 
the January 2001 hearing.  As the record does not contain 
further indication that the veteran or his representative 
requested that the hearing be rescheduled, the Board deems 
the veteran's May 1998 request for an appeals hearing before 
a traveling VLJ to be withdrawn.  See 38 C.F.R. § 20.704 
(2002).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The medical evidence does not show that the veteran 
currently suffers from a low back disorder which is 
etiologically related to service or to an incident of 
service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claim was pending on 
the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this regard, the Board 
notes that collectively, via the May 1996 rating decision, 
the March 1998 statement of the case, the January 2000 and 
February 2002 supplemental statements of the case, and an 
August 2001 RO letter, the veteran was provided with 
information regarding the evidence needed to substantiate his 
claim.  Specifically, the veteran was notified of the need to 
show that he suffers from a current disability which was 
incurred in or aggravated by active service, or that it may 
be presumed to have been so incurred.  Additionally, the 
veteran has been given the opportunity to identify additional 
relevant evidence that may substantiate his claim, including 
via February 2001 and August 2001 RO letters, and a January 
2003 Board letter.  And, via the August 2001 RO letter and 
the February 2002 supplemental statement of the case, the 
veteran was provided with specific information concerning the 
new VA duties per VCAA with respect to the issue of service 
connection for a low back disorder.  The notification 
requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records, including 
the service medical records and additional December 2002 VA 
examination report have been obtained and associated with the 
claims file.  As noted above, the veteran has been given the 
opportunity to identify additional relevant evidence that may 
substantiate his claim, including via February 2001 and 
August 2001 RO letters.  However, he has failed to respond to 
these letters, and has not submitted the specifically 
requested additional evidence.  Furthermore, although he has 
been given the opportunity to present evidence and 
arguments/testimony in support of his claim at hearings 
before a traveling VLJ on two separate occasions (in December 
2000 and January 2001), the veteran canceled the first 
hearing and failed to report to the second hearing.  
Moreover, he has been given the benefit of a VA examination 
in December 2002, and via a January 2003 Board letter, he was 
notified that additional evidence relevant to the claim on 
appeal had been secured by the Board (namely the December 
2002 VA examination report) and was given an additional 
opportunity to submit evidence or argument in support of his 
claim.  However, again, the veteran failed to respond to this 
correspondence.  At this time, the Board is not aware of the 
existence of additional relevant evidence in connection with 
the claim on appeal.  Thus, the duty to assist requirement 
has been satisfied as well.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In this case, the service medical records clearly indicate 
that the veteran sustained a low back injury in 1994 during 
his active service.  Specifically, the service records 
contain March 4, 1994 notations indicating the veteran 
slipped landing on his back, and that he was diagnosed with 
contusion of the lumbosacral spine.  On March 22, 1994, the 
veteran was again seen with complaints of pain, and his 
diagnosis at this time was post traumatic hematoma vs. lipoma 
of the lumbosacral joint; x-rays taken of the lumbosacral 
area yielded normal results. 

The veteran continued to be seen for back complaints the next 
few weeks.  April 11, 1994 notations reveal the veteran's 
pain had remained constant since his fall.  The objective 
findings included no radiation/sciatica, and continuous heavy 
lifting and standing on his feet (he was a cook).  The 
veteran was diagnosed with muscle strain.

May 1994 service medical notations further indicate the 
veteran was evaluated for chronic low back pain.  However, 
June 1994 notations show he was found to have a resolving 
hematoma.  Subsequent June 1994 notations show complaints of 
spasms in the low back, although the veteran was deemed to be 
steadily improving and attending daily hydrotherapy.  He had 
full range of motion of the spine, was negative for back pain 
at this time, and was able to walk, sit and slouch without 
pain.  The veteran's diagnosis was changed to episodic back 
pain.  

The June 1995 separation examination report was negative for 
any low back abnormalities, and the June 1995 report of 
medical history contains a notation by the medical examiner 
indicating the veteran had low back pain which was resolving.  
A subsequent August 1996 report of medical history is 
negative for any low back complaints or abnormalities.

As noted above, the veteran has been given the opportunity to 
identify additional relevant evidence that may substantiate 
his claim, including via February 2001 and August 2001 RO 
letters.  Specifically, the veteran was asked to provide the 
names and addresses of all health care providers who had 
treated him for his low back disorder since 1995, or to 
submit the records.  However, the veteran failed to respond 
to the RO's correspondence.  

At the request of the Board, the veteran underwent a VA 
examination in December 2002.  The examiner reviewed the 
veteran's claims file and history, and upon examination of 
the veteran, found that the veteran had not sought medical 
treatment since his discharge from the service to the 
present, and that although reported occasional back pain, he 
could not recall the last time his back actually bothered 
him.  The veteran did not present any functional limitations, 
did not have radiculopathy, was able to stand erect, had no 
spasm or tenderness, and had range of motion of 95 degrees of 
flexion, 35 degrees of extension, and 40 degrees of right and 
left lateral bending, with no pain on motion or neurological 
abnormalities.  However, x-ray evidence revealed mild 
scoliosis with convexity to the left with an otherwise normal 
examination of the lumbosacral spine.  The veteran's 
diagnoses were history of back strain, and x-ray evidence of 
mild scoliosis of the lumbar spine asymptomatic at this time.  
More importantly, based upon the available evidence, the 
examiner noted that he did not see any back problems at the 
present time which could be related to the back problems in 
service.  

Furthermore, via a January 2003 Board letter, the veteran was 
notified that additional evidence relevant to the claim on 
appeal had been secured by the Board, namely the report 
issued following the December 2002 VA examination previously 
discussed, and gave the veteran an additional opportunity to 
submit evidence or argument in support of his claims.  
However, again, the veteran failed to respond to the this 
correspondence.  

Upon a review of the evidence, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection for a low back disorder.  Per the December 2002 VA 
examination, the veteran has not been found to have a current 
low back disorder which could be related to the back problems 
in service.  The Board acknowledges that the December 2002 VA 
examination found the veteran has mild scoliosis with 
convexity to the left.  However, such scoliosis is currently 
deemed to be asymptomatic.  Moreover, the examiner stated 
that he did not see any back problems at the time of the 
examination that could be related to the back problems noted 
in service.  

In view of the absence of any evidence showing that the 
veteran currently suffers from a low back disorder which is 
etiologically related to service or to an incident of service 
(including the 1994 service incident), or that it may be 
presumed to be so related, the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for a low back disorder.

Despite the contentions by the veteran that the currently 
claimed low back disorder is related to his 1994 in-service 
back injury, lay assertions of a current medical diagnosis 
and/or medical etiology can never constitute competent 
evidence of in-service incurrence or aggravation of an 
existing disorder.  At present, the record is devoid of 
medical evidence supporting the veteran's contentions.  In 
the absence of competent medical evidence to support the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(a).

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, after reviewing the evidence 
of record, the Board finds that the evidence is not in 
relative equipoise, and thus, the benefit of the doubt rule 
is not for application in this case.


ORDER

Service connection for a low back disorder is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

